PER CURIAM.
The judgment of conviction and sentence under review is affirmed upon a holding that: (a) the motions to suppress evidence and statements filed by the de- ■ fendant were properly denied in the trial court as the police had probable cause to arrest the defendant Dixon v. State, 343 So.2d 1345 (Fla. 2d DCA 1977); Berry v. State, 316 So.2d 72 (Fla. 1st DCA 1975), and probable cause to search the defendant’s vehicle; Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925), adopted by § 933.19, Fla.Stat. (1979); McGowan v. State, 351 So.2d 1116 (Fla. 4th DCA 1977), based on Trooper B. A. Adriance’s testimony that he smelled a strong odor of marijuana emanating from the defendant’s vehicle prior to stopping the vehicle, arresting the defendant driver and searching the said vehicle; and (b) the defendant failed to preserve for appellate review the propriety of an alleged improper argument made by the prosecuting attorney in final argument at the trial of this cause because defense counsel did not, as required by law, make a motion for mistrial based on the alleged inflammatory argument after counsel’s objection thereto had been overruled by the trial court. Clark v. State, 363 So.2d 331, 335 (Fla.1978); see also State v. Cumbie, 380 So.2d 1031 (Fla.1980).
Affirmed.